Exhibit Earnings News Investor Relations Department Phone: 1-646-290-6400 TTC Group FOR IMMEDIATE RELEASE AROTECH CORPORATION REPORTS RESULTS FOR THE SECOND QUARTER AND FIRST SIX MONTHS, 2008 Q2 revenues slightly down over last year while first half results remain up over last year; outlook positive for the second half Ann Arbor, Michigan, August 12, 2008 – Arotech Corporation (NasdaqGM: ARTX), a provider of quality defense and security products for the military, law enforcement and security markets, today reported results for the quarter and six months ending June 30, Second Quarter Results Revenues for the second quarter reached $12.6 million, compared to $13.0 million for the corresponding period in 2007, a decrease of 3.2% over the same period last year. Gross profit for the quarter was $2.8 million, or 22.5% of revenues, compared to $3.7 million, or 28.8% of revenues, for the corresponding period in The net loss for the second quarter was $(1.9) million, or $(0.15) per share, versus $(1.5) million, or $(0.13) per share, for the corresponding period last year. “During the second quarter we experienced material shortages and model changeover start up issues in our Armor Division,” noted Arotech’s Chairman and CEO Robert S.
